DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-38 pending.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as-filed are of poor resolution . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 36 objected to because of the following informalities: The last claim element (element “e.”) recites a series that is marked (a), (b), (iii), (c), (d).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, The term “imprecise” is a relative term which renders the claim indefinite. The term “imprecise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the phrase “radar data collected at least tens of minutes and possibly hours prior” is unclear. This phrase appears to recite two different limitations (i.e., “tens of minutes” and “hours”) and it is unclear which is required by the claim. It is also unclear whether, e.g., 10 minutes prior to a receipt of data is included in “tens of minutes” prior to a receipt of data. It is also unclear whether, e.g., 1 hour prior to a receipt of data is included in “hours” prior to a receipt of data. Claim 19 recites similar limitations and is also rejected for similar reasons. Claims 2-18, 20-35 rejected as dependent.
Regarding claims 16, 33, and 36, the phrase “hours before” is unclear. It is unclear, whether e.g., 1 or 1.5 hours before a reporting is included in “hours before” a reporting. Claims 37-38 rejected as dependent.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-38 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis – Claims 1-35
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The third claim elements (element “c.”) of claims 1 and 19 recite “automatically define one or more queries in relation to said target incident data… in response to said target incident data.” These recitations entail mental processes, such as performing a judgement to define queries in response to observed target incident data. The fourth claim element (element “d.”) recites “receive said one or more queries and to generate corresponding queried radar track data… in response to each of said one or more queries, said queried radar track data containing relevant track data from said target information sub-system that is consistent with said one or more queries.” These recitations entail mental processes, such as performing a judgement in order to generate queried radar track data in response to an observed query.  The fifth claim element (element “e.”) recites “receive said queried radar track data and process said queried radar track data to generate said corroborating radar data, said corroborating radar data being probabilistically associated with said target incident data.” These recitations entail mental processes, such as performing a judgement in order to generate corroborating radar data in response to queried radar track data. The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, these limitations recite patent-ineligible abstract ideas.

Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claims 1 or 19 recite additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
Claims 1 and 19 recite a target incident processing sub-system operatively connected to a target information sub-system. The specification fails to provide guidance for what structural elements perform the functions of these systems.  As no such detail is provided, one skilled in the art would expect such functions could be performed by a general purpose computer. Nothing in claim 1/19 or the specification reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. MPEP 2106.05(f). The first claim element (element “a.”) recites “receive target incident data…” The second claim element (element “b.”) recites “receive continuously in real-time radar track data…” The third claim element (element “c.”) recites “send said one or more queries to said target information sub-system.” The fourth claim element (element “d.”) recites “send said queried radar track data to said target incident processing sub-system.” The fifth claim element (element “e.”) recites “return said corroborating radar data in response to said target incident data.” These recitations correspond to insignificant extra-solution activity to the judicial exception. MPEP 2106.05(g). The remaining portions of the first claim element (describing the target incident data and corroborating radar data), the remaining portions of the second claim element (describing the radar track data), and the recitation “so as to support, enhance, update, clarify, or correct said target incident data” in the fifth claim element, individually and in combination, fail to integrate the judicial exception into a practical application because they amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h).

Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1/19 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
            As discussed above, claim 1/19 recites additional elements beyond the judicial exception that uses a general purpose computer as a tool to perform an abstract idea (MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h). Therefore, the additional elements recited in claim 1/19 do not, alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  

Dependent claims 2-6, 16-18, 20-24, 33-35 further define the abstract ideas recited in claim 1 or 19.
Dependent claims 7-9, 25-27 add insignificant extra-solution activity to the judicial exceptions recited in claim 1 or 19. MPEP 2106.05(h).
Claims 11-15, 28-32 recite an “artificial intelligence processor” at such a high level of generality that that it amounts to a general-purpose computer as a tool to perform an abstract idea. MPEP 2106.05(f). 
Therefore, claims 1-35 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.

Analysis – Claims 36-38
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether claim 36 recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first claim element (element “a.”) recitation entails mental processes, such as performing a judgement in order to generate target incident data in response to an observed report.  The third claim element (element “c.”) entails mental processes, such as performing an evaluation in order to choose corroborating radar data in response to observed target incident data. The fifth claim element (element “e.”) entails mental processes, such as performing a judgement in response to observing corroborating radar data. The 2019 Guidance expressly recognizes mental processes as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, these limitations recite patent-ineligible abstract ideas.

Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 36 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
Claim 35 recites an automatic radar service. The specification fails to provide guidance for what structural elements perform the functions of this service.  As no such detail is provided, one skilled in the art would expect such functions could be performed by a general purpose computer. Nothing in claim 35 or the specification reasonably indicates that anything other than a generic computer needs to be used to carry out the abstract idea. MPEP 2106.05(f). The second claim element (element “b.”) and  fourth claim element (element “d.”) correspond to insignificant extra-solution activity to the judicial exception. MPEP 2106.05(g). 

Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 36 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
            As discussed above, claim 36 recites additional elements beyond the judicial exception that uses a general purpose computer as a tool to perform an abstract idea (MPEP 2106.05(f)) or add insignificant extra-solution activity to the judicial exception (2106.05(g)). Therefore, the additional elements recited in claim 36 do not, alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  

Claims 37-38 recite “artificial intelligence processing” at such a high level of generality that that it amounts to a general-purpose computer as a tool to perform an abstract idea. MPEP 2106.05(f). 

Therefore, claims 36-38 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.

Allowable Subject Matter
Claims 1-38 would be allowable if rewritten to correct objections and rejections under 35 USC 101 and 112(b).
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record (US 20160292932 A1; hereinafter “Gremmert”) neither teaches nor fairly renders obvious the combinations set forth in claims 1-38. See analysis regarding independent claim 1 below. Claims 19, 36 recite similar limitations to claim 1 and are allowed for similar reasons. Claims 2-18, 20-35, 37-38 allowed as depending from allowed claims 1, 19, or 36.
Regarding claim 1,
Gremmert teaches:
A smart radar data mining and target location corroboration system for supporting search and response personnel in responding to high-risk safety or security incidents involving an uncooperative vessel or aircraft, comprising: 
a. a target incident processing sub-system configured to receive target incident data ([0016] – “surveillance incident reporting system (ASIRS) 102… Other examples may be implemented with a more generalized automated anomalous incident reporting system (AAIRS) that may receive additional types of anomalous incident data besides surveillance incident data”) (lined through limitation corresponds to element not taught by reference) 
b. a target information sub-system configured to receive continuously in real- time radar ([0017] – “TCAS system 112 may detect the distance between ownship 100 and intruder aircraft 182… separation between ownship 100 and intruder aircraft 182 drops below an RA separation threshold”) and store said track data in a database in real-time so that said radar track data can be accessed, queried and further processed by an operatively connected data processor, ([0024] – “surveillance data gathered, stored, and/or generated (collectively, “handled”) by any onboard anomalous incident alerting system (e.g., TCAS system 112”) 

d. said target information sub-system being further configured (Fig. 5; [0024-25] – “ASIRS 102 may identify surveillance data related to the surveillance incident. The surveillance data or other data related or relevant to the surveillance incident or other anomalous incident as identified by ASIRS 102 (or a more generalized HAIRS implementation that may include ASIRS 102) may include surveillance data gathered, stored, and/or generated (collectively, “handled”) by any onboard anomalous incident alerting system (e.g., TCAS system 112”) and send said (Fig. 5; [0027-32] – “selected data transmission mode to transmit the surveillance data… ASIRS 202 of aircraft 200… communicate the surveillance incident data”)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648